



Exhibit 10.2




















THE MDU RESOURCES GROUP, INC.
DEFERRED COMPENSATION PLAN
PLAN DOCUMENT



































--------------------------------------------------------------------------------





THE MDU RESOURCES GROUP, INC. DEFERRED COMPENSATION PLAN


Section 1. Purpose
By execution of the Adoption Agreement, the Company has adopted the Plan set
forth herein, and in the Adoption Agreement, to provide a means by which certain
management Employees or Independent Contractors of the Employer may elect to
defer receipt of current Compensation from the Employer to provide retirement
and other benefits on behalf of such Employees or Independent Contractors of the
Employer, as selected in the Adoption Agreement. The Plan is intended to be a
nonqualified deferred compensation plan that complies with the provisions of
Section 409A of the Internal Revenue Code (the "Code"). The Plan is also
intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation benefits for a select group of management or
highly compensated employees under Sections 201(2), 301(a)(3) and 401(a)(l) of
the Employee Retirement Income Security Act of 1974 (“ERISA”) or independent
contractors. Notwithstanding any other provision of this Plan, this Plan shall
be interpreted, operated and administered in a manner consistent with these
intentions.


Section 2. Definitions
2.0    “401(k) Refund Offset” means a deferral of the Participant’s base salary
equal to the gross amount of a 401(k)-refund caused by Average Deferral
Percentage (ADP) testing failures in the qualified plan. The 401(k) refund
itself shall be paid to the Participant from the 401(k) plan and reported on
Form 1099-R. This deferral shall not apply to Roth 401(k) refunds or any other
refund not generated due to failed testing.
2

--------------------------------------------------------------------------------







2.1    "Active Participant" means, with respect to any day or date, a
Participant who is in Service on such day or date; provided, that a Participant
shall cease to be an Active Participant (i) immediately upon a determination by
the Committee that the Participant has ceased to be an Employee or Independent
Contractor, or (ii) at the end of the Plan Year that the committee determines
the Participant no longer meets the eligibility requirements of the Plan.
2.2    "Adoption Agreement" means the written agreement pursuant to which the
Company adopts the Plan. The Adoption Agreement is a part of the Plan as applied
to the Company.
2.3    "Beneficiary" means the person, persons, entity or entities designated or
determined pursuant to the provisions of Section 13 of the Plan.
2.4    "Board" means the Board of Directors of the Company.
2.5    "Change in Control Event" means an event described in Section
409A(a)(2)(A)(v) of the Code (or any successor provision thereto) and the
regulations thereunder with respect to a Participant’s direct Employer.
2.6    "Committee" means the Compensation Committee of the Company’s Board of
Directors, or any other person or persons as designated by the Compensation
Committee, in its discretion, to perform responsibilities of the Committee under
the Plan, or any other person or persons noted in the Adoption Agreement. The
Recordkeeper is not the Committee.
2.7    "Company" means the company designated in the Adoption Agreement.
2.8    "Compensation" shall have the meaning designated in the Adoption
Agreement.
2.9    "Crediting Date" means the date any corresponding asset payment used to
informally finance the Plan, if applicable, is credited to the Employer’s
corporate owned
3

--------------------------------------------------------------------------------



investment account or any other day directed by the Employer.  Otherwise, all
Credits shall be credited on any business day as specified by the Company.
2.10    "Deferred Compensation Account" means the account maintained with
respect to each Participant under the Plan. The Deferred Compensation Account
shall be credited with Participant Deferral Credits and Employer Credits,
credited or debited for deemed investment gains or losses, and adjusted for
payments in accordance with the rules and elections in effect under Section 8.
As permitted in the Adoption Agreement, the Deferred Compensation Account of a
Participant may consist of one or more accounts. A Participant may elect payment
options for each account as described in Section 7.1 and deemed investments for
each account as described in Section 8.2.
2.11    "Disabled or Disability" means Disabled or Disability within the meaning
of Section 409A of the Code and the regulations thereunder. Generally, this
means that the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering Employees of the
Employer.
2.12    “Education Account” is an In-Service Account which will be used by the
Participant for educational purposes.
2.13    "Effective Date" shall be the date designated in the Adoption Agreement.
4

--------------------------------------------------------------------------------







2.14    "Employee" means an individual in the Service of the Employer if the
relationship between the individual and the Employer is the legal relationship
of employer and employee. An individual shall cease to be an Employee upon the
Employee's Separation from Service.
2.15    "Employer" means the Company, as identified in the Adoption Agreement,
and its subsidiaries.
2.16    "Employer Credits" means the amounts credited to the Participant's
Deferred Compensation Account by the Employer pursuant to the provisions of
Section 4.2.
2.17    [Reserved]
2.18    "Independent Contractor" means an individual in the Service of the
Employer if the relationship between the individual and the Employer is not the
legal relationship of employer and employee. An individual shall cease to be an
Independent Contractor upon the termination of the Independent Contractor's
Service. An Independent Contractor shall include a director of the Company who
is not an Employee.
2.19    "In-Service Account" means a separate account to be kept for each
Participant that has elected to take in-service distributions as described in
Section 5.4. The In-Service Account shall be adjusted in the same manner and at
the same time as the Deferred Compensation Account under Section 8 and in
accordance with the rules and elections in effect under Section 8.
2.20    "Normal Retirement Age", which may also be called “Full Vesting Age”, of
a Participant means the age designated in the Adoption Agreement.
2.21    "Participant" means with respect to any Plan Year an Employee or
Independent Contractor who has been designated by the Committee as a Participant
and who has entered the Plan or who has a Deferred Compensation Account under
the Plan; provided that if the Participant is an Employee, the individual must
be a member of a select group of management
5

--------------------------------------------------------------------------------



or highly compensated employee of the Employer within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA.
2.22    "Participant Deferral Credits" means the amounts credited to the
Participant's Deferred Compensation Account pursuant to the provisions of
Section 4.1.
2.23    "Participating Employer" means any subsidiary of Company with employees
who are Participants.
2.24    "Participation Agreement" means a written agreement, including
electronic submissions by the Participant or at the Participant’s direction,
entered into between a Participant and the Employer pursuant to the provisions
of Section 4.1
2.25    "Performance-Based Compensation" means compensation where the amount of,
or entitlement to, the compensation is contingent on the satisfaction of
preestablished organizational or individual performance criteria relating to a
performance period of at least twelve months. Organizational or individual
performance criteria are considered preestablished if established in writing
within 90 days after the commencement of the period of service to which the
criteria relates, provided that the outcome is substantially uncertain at the
time the criteria are established. Performance-based compensation may include
payments based upon subjective performance criteria as provided in regulations
and administrative guidance promulgated under Section 409A of the Code.
2.26    "Plan" means the name of the Plan as designated in the Adoption
Agreement.
2.27    "Plan-Approved Domestic Relations Order" shall mean a judgment, decree,
or order (including the approval of a settlement agreement) which is:
2.27.1    Issued pursuant to a State's domestic relations law;


6

--------------------------------------------------------------------------------







2.27.2    Relates to the provision of child support, alimony payments or marital
property rights to a Spouse, former Spouse, child or other dependent of the
Participant;


2.27.3    Creates or recognizes the right of a Spouse, former Spouse, child or
other dependent of the Participant to receive all or a portion of the
Participant's benefits under the Plan;


2.27.4    Requires payment to such person of an interest in the Participant's
benefits in a lump sum payment or any other form of payment allowed under the
Plan at a specific time; and


2.27.5    Meets such other requirements established by the Committee.


2.28    Plan Year" means the twelve-month period ending on the last day of
December, unless otherwise noted in the Adoption Agreement.
2.28.1    “Recordkeeper” means the individual or entity responsible for keeping
records of Plan activity including the tracking of Participant Deferred
Compensation Account balances. As to applicable tax and regulatory rules, the
actions of the Recordkeeper are limited to executing the decisions and
directions of the Committee. The Recordkeeper does not make plan administration
decisions.
2.29    "Qualifying Distribution Event" means (i) the Separation from Service of
the Participant, (ii) the date the Participant becomes Disabled, (iii) the death
of the Participant, (iv) the time specified by the Participant for an In-Service
Distribution, (v) a Change in Control Event, or (vi) an Unforeseeable Emergency,
each to the extent provided in Section 5.
2.30    "Seniority Date" which may also be called “Installment Eligibility Date”
shall have the meaning designated in the Adoption Agreement and shall apply to
both the initial deferral election described in Section 4 and the Subsequent
deferral election described in Section 7.5.
2.31    "Separation from Service" or "Separates from Service" means a
"separation from service" within the meaning of Section 409A of the Code.
7

--------------------------------------------------------------------------------



2.32     "Service" as an Employee means employment by the Employer. For purposes
of the Plan, the employment relationship is treated as continuing intact while
the Employee is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the Employee's right to reemployment is provided either by statute or
contract. If the Participant is an Independent Contractor, "Service" shall mean
the period during which the contractual relationship exists between the Employer
and the Participant. The contractual relationship is not terminated if the
Participant anticipates a renewal of the contract or becomes an Employee. A
Participant who has a Deferred Compensation Account which contains amounts
deferred or contributed as an Employee and a member of the Board (Dual Status),
Services performed in those capacities will be looked at independently when
determining if a Separation from Service has occurred. Services as a member of
the Board and Independent Contractor (in a capacity not on the Board) will be
looked collectively when determining if a Separation from Service has occurred.
2.33    "Service Bonus" means any bonus that does not meet the definition of
Performance-Based Compensation that is paid to a Participant by the Employer as
noted in the Adoption Agreement.
2.34    "Specified Employee" means an Employee who meets the requirements for
key employee treatment under Section 416(i)(l)(A)(i), (ii) or (iii) of the Code
(applied in accordance with the regulations thereunder and without regard to
Section 416(i)(5) of the Code) at any time during the twelve month period ending
on December 31 of each year (the "identification date"). If the person is a key
employee as of any identification date, the person is treated as a Specified
Employee for the twelve-month period beginning on the first day of the fourth
month following the identification date. Unless binding corporate action is
taken to establish different rules for
8

--------------------------------------------------------------------------------







determining Specified Employees for all plans of the Company and its controlled
group members that are subject to Section 409A of the Code, the foregoing rules
and the other default rules under the regulations of Section 409A of the Code
shall apply.
2.35    "Spouse" or ''Surviving Spouse" means, except as otherwise provided in
the Plan, a person who is the legally married spouse or surviving spouse of a
Participant.
2.36    "Unforeseeable Emergency" means an "unforeseeable emergency" within the
meaning of Section 409A of the Code.
2.37    "Years of Service" means each Plan Year of Service completed by the
Participant. For vesting purposes, Years of Service shall be calculated from the
date designated in the Adoption Agreement and Service shall be based on service
with the Company and all Participating Employers.


Section 3. Participation
The Committee in its discretion shall designate each Employee or Independent
Contractor who is eligible to participate in the Plan. A Participant who
Separates from Service with the Employer and who later returns to Service may be
eligible consistent with Section 409A of the Code and upon satisfaction of such
terms and conditions as the Committee shall establish.


Section 4. Credits to Deferred Compensation Account
4.1    Participant Deferral Credits. To the extent provided in the Adoption
Agreement, each Active Participant may elect, by entering into a Participation
Agreement, to defer the receipt of Compensation from the Employer by a dollar
amount or percentage specified in the Participation Agreement. The amount of
Compensation the Participant elects to defer, the
9

--------------------------------------------------------------------------------



Participant Deferral Credit, shall be credited to the Deferred Compensation
Account maintained for the Participant pursuant to Section 8. The following
special provisions shall apply with respect to the Participant Deferral Credits
of a Participant:
4.1.1    The Employer shall credit to the Participant's Deferred Compensation
Account on each Crediting Date an amount equal to the total Participant Deferral
Credit for the period ending on such Crediting Date.


4.1.2    An election pursuant to this Section 4.1 shall be made by the
Participant by executing and delivering a Participation Agreement to the
Committee. Except as otherwise provided in this Section 4.1, the Participation
Agreement shall become effective with respect to such Participant as of the
first day of January following the date such Participation Agreement is received
by the Committee. A Participant's election may be changed at any time prior to
the last permissible date for making the election as permitted in this Section
4.1, and shall thereafter be irrevocable. Any election of a Participant shall
continue in effect for the time period as set forth in the Adoption Agreement.


4.1.3    A Participant may execute and deliver a Participation Agreement to the
Committee within 30 days after the date the Participant first becomes eligible
to participate in the Plan. After the 30-day period expires, or after any
shorter time period as agreed to by the Participant and the Committee, the
latest election made by the Participant during that period becomes irrevocable.
Such election shall then be effective as of the first payroll period commencing
following the date the Participation Agreement becomes irrevocable. Whether a
Participant is treated as newly eligible for participation under this Section
shall be determined in accordance with Section 409A of the Code and the
regulations thereunder, including (i) rules that treat all elective deferral
account balance plans as one plan, and (ii) rules that treat a previously
eligible Employee as newly eligible if the Participant’s benefits had been
previously distributed or if the Participant has been ineligible for 24 months.
For Compensation that is earned based upon a specified performance period (for
example, an annual bonus), where a deferral election is made under this Section
but after the beginning of the performance period, the election will only apply
to the portion of the Compensation equal to the total amount of the Compensation
for the service period multiplied by the ratio of the number of days remaining
in the performance period after the date the election becomes irrevocable over
the total number of days in the performance period.


4.1.4    A Participant may unilaterally modify a Participation Agreement (either
to terminate, increase or decrease future Compensation which is subject to
deferral within the percentage limits set forth in Section 4.1 of the Adoption
Agreement) by providing a written modification of the Participation Agreement to
the Committee. The modification shall become effective as of the first day of
January following the date such written modification is received by the
Committee, or at
10

--------------------------------------------------------------------------------







such later date as required under Section 409A of the Code.


4.1.5    If the Participant performed services continuously from the later of
the beginning of the performance period or the date upon which the performance
criteria are established through the date upon which the Participant makes an
initial deferral election, a Participation Agreement relating to the deferral of
Performance-Based Compensation may be executed and delivered to the Committee no
later than the date which is 6 months prior to the end of the performance
period, provided that in no event may an election to defer Performance-Based
Compensation be made after such Compensation has become readily ascertainable.


4.1.6    If the Employer has a fiscal year other than the calendar year,
Compensation relating to Service in the fiscal year of the Employer (such as a
bonus based on the fiscal year of the Employer), of which no amount is paid or
payable during the fiscal year, may be deferred at the Participant's election if
the election to defer is made not later than the close of the Employer's fiscal
year next preceding the first fiscal year in which the Participant performs any
services for which such Compensation is payable.


4.1.7    Compensation payable after the last day of the Participant's taxable
year solely for services provided during the final payroll period containing the
last day of the Participant's taxable year (i.e., generally December 31) is
treated for purposes of this Section 4.1 as Compensation for services performed
in the subsequent taxable year.


4.1.8    The Committee may from time to time establish policies or rules
consistent with the requirements of Section 409A of the Code to govern the
manner in which Participant Deferral Credits may be made.


4.1.9    If a Participant becomes Disabled all currently effective deferral
elections for such Participant shall be cancelled. At the time the participant
is no longer Disabled, subsequent elections to defer future compensation will be
permitted under this Section 4.


4.1.10    If a Participant applies for and receives a distribution on account of
an Unforeseeable Emergency, all currently effective deferral elections for such
Participant shall be cancelled. Subsequent elections to defer future
compensation will be permitted under this Section 4. Furthermore, a Participant
may apply to the Committee to cancel all deferral elections due to an
Unforeseeable Emergency.


4.2    Employer Credits. The Committee shall credit to the Deferred Compensation
Account of each Active Participant an Employer Credit as determined in
accordance with the Adoption Agreement. A Participant must make distribution
elections with respect to any
11

--------------------------------------------------------------------------------



Employer Credits credited to the Deferred Compensation Account by the deadline
that would apply under Section 4.1 for distribution elections with respect to
Participant Deferral Credits credited at the same time, on a Participation
Agreement that is timely executed and delivered to the Committee pursuant to
Section 4.1. If no distribution election is made, vested amounts in the Deferred
Compensation Account will be distributed in a lump sum upon the earliest of any
Qualifying Distribution Event limited to Separation from Service, Disability,
Death or Change in Control.
4.3.    Deferred Compensation Account. All Participant Deferral Credits and
Employer Credits shall be credited to the Deferred Compensation Account of the
Participant as provided in Section 8.
4.4.    Forfeiture of Employer Credits. Notwithstanding any provision of the
Plan to the contrary, if any Participant is discharged from employment with the
Employer for cause due to willful misconduct, dishonesty, or conviction of a
crime or felony, all as determined in the sole discretion of the Committee, the
rights of such Participant (or any Beneficiary of such Participant) to any
Employer Credits accrued to the Participant’s account and all income, gains, and
losses attributable thereto (whether or not vested) shall be forfeited, to the
extent not otherwise prohibited by applicable law.


Section 5. Qualifying Distribution Events
5.1    Separation from Service. If the Participant Separates from Service with
the Employer, the vested balance in the Deferred Compensation Account shall be
paid to the Participant by the Company as provided in Section 7. Notwithstanding
the foregoing, no distribution shall be made earlier than six months after the
date of Separation from Service
12

--------------------------------------------------------------------------------







(or, if earlier, the date of death) with respect to a Participant who as of the
date of Separation from Service is a Specified Employee of a corporation (or a
member of such corporation's controlled group) the stock in which is traded on
an established securities market (either foreign or domestic) or otherwise. Any
payments to which such Specified Employee would be entitled during the first six
months following the date of Separation from Service shall be accumulated and
paid on the first day of the seventh month following the date of Separation from
Service, and shall be adjusted for deemed investment gain and loss incurred
during the six month period.
5.2    Disability. If the Adoption Agreement designates that distributions are
permitted under the Plan when a Participant becomes Disabled, and the
Participant becomes Disabled while in Service, the vested balance in the
Deferred Compensation Account shall be paid to the Participant as provided in
Section 7.
5.3    Death. If the Participant dies while in Service, the Company shall pay a
benefit to the Participant's Beneficiary in the amount of the vested balance in
the Deferred Compensation Account and any additional amount designated in the
Adoption Agreement. Payment of such benefit shall be made as provided in Section
7.
5.4    In-Service Distributions. If the Adoption Agreement designates that
in-service distributions are permitted under the Plan, a Participant may
designate in the Participation Agreement to have a specified amount credited to
the Participant's In-Service Account for in-service distributions at the date
specified by the Participant. In no event may an in- service distribution of an
amount be made before the date that is two years after the first day of the year
in which any deferral election to such In-Service Account became effective.
Notwithstanding the foregoing, if a Participant incurs a Qualifying Distribution
Event prior to the date on which the entire balance in the In-Service Account
has been distributed, then the vested balance in the In-
13

--------------------------------------------------------------------------------



Service Account on the date of the Qualifying Distribution Event shall be paid
as provided under Section 7.1 for payments on such Qualifying Distribution
Event.
5.5    Change in Control Event. If the Adoption Agreement designates that
distributions are permitted under the Plan upon the occurrence of a Change in
Control Event, the Participant may designate in the Participation Agreement to
have the vested balance in the Deferred Compensation Account paid to the
Participant upon a Change in Control Event by the Employer as provided in
Section 7.
5.6    Unforeseeable Emergency. If the Adoption Agreement designates that
distributions are permitted under the Plan upon the occurrence of an
Unforeseeable Emergency event, a distribution from the Deferred Compensation
Account may be made to a Participant in the event of an Unforeseeable Emergency,
subject to the following provisions:
5.6.1    A Participant may, make an application to the Committee to cancel all
active deferral elections or to cancel deferral elections and receive a
distribution in a lump sum of all or a portion of the vested balance in the
Deferred Compensation Account (determined as of the date the distribution, if
any, is made under this Section 5.6) because of an Unforeseeable Emergency. A
distribution because of an Unforeseeable Emergency shall not exceed the amount
required to satisfy the Unforeseeable Emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of such distribution, after taking into
account the extent to which the Unforeseeable Emergency may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant's assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) or by stopping current deferrals under
the Plan pursuant to Section 4.1.10.


5.6.2    The Participant's request for a distribution on account of
Unforeseeable Emergency must be made in writing to the Committee. The request
must specify the nature of the financial hardship, the total amount requested to
be distributed from the Deferred Compensation Account, and the total amount of
the actual expense incurred or to be incurred on account of the Unforeseeable
Emergency.


5.6.3    If a cancellation of deferral elections is approved such cancellation
will be effective as soon as practicable. If a distribution under this Section
5.6 is approved by the Committee, such distribution will be made as soon as
practicable following the date it is approved. The processing of the request
shall be completed as soon as practicable from the date on which the Committee
receives the properly
14

--------------------------------------------------------------------------------







completed written request for a distribution on account of an Unforeseeable
Emergency. If a Participant's Separation from Service occurs after a request is
approved in accordance with this Section 5.6.3, but prior to distribution of the
full amount approved, the approval of the request shall be automatically null
and void and the benefits which the Participant is entitled to receive under the
Plan shall be distributed in accordance with the applicable distribution
provisions of the Plan.


5.6.4    The Committee may from time to time adopt additional policies or rules
consistent with the requirements of Section 409A of the Code to govern the
manner in which such distributions may be made so that the Plan may be
conveniently administered.




Section 6. Vesting
A Participant shall be fully vested in the portion of the Deferred Compensation
Account attributable to Participant Deferral Credits, and all income, gains and
losses attributable thereto. A Participant shall become fully vested in the
portion of the Deferred Compensation Account attributable to Employer Credits,
and income, gains and losses attributable thereto, in accordance with the
vesting schedule and provisions designated in the Adoption Agreement. Once a
Participant achieves vesting on an Employer Credit, it cannot be reduced or
eliminated. If Change in Control was elected as a vesting event in the Adoption
Agreement, participants accounts shall be fully vested upon a Change in Control
of the Participant’s direct employer, however new vesting schedules may be
applied to future Employer Credits. If a Participant's Deferred Compensation
Account is not fully vested upon Separation from Service, the portion of the
Deferred Compensation Account that is not fully vested shall be forfeited.


Section 7. Distribution Rules
7.1    Payment Options. The Adoption Agreement designates the payment options
which may be elected by the Participant. The Participant may elect a method of
payment for Qualifying Distribution Events as specified in the Adoption
Agreement. If the Participant is permitted by the
15

--------------------------------------------------------------------------------



Adoption Agreement to elect different payment options and does not make a valid
election, the vested balance in the Deferred Compensation Account will be
distributed as a lump sum upon the Qualifying Distribution Event.
Notwithstanding the foregoing, if certain Qualifying Distribution Events occur
prior to the date on which the vested balance of a Participant's Deferred
Compensation Account is completely paid pursuant to this Section 7.1 following
the occurrence of certain Qualifying Distribution Events, the following rules
apply:
7.1.1    If the currently effective Qualifying Distribution Event is a
Separation from Service or Disability, and the Participant subsequently dies,
the remaining unpaid vested balance of a Participant's Deferred Compensation
Account shall be paid as a lump sum.


7.1.2    If the currently effective Qualifying Distribution Event is a Change in
Control Event, and any subsequent Qualifying Distribution Event occurs (except
an In-Service Distribution described in Section 2.29(iv)), the remaining unpaid
vested balance of a Participant's Deferred Compensation Account shall be paid as
provided under Section 7.1 for payments on such subsequent Qualifying
Distribution Event.


7.2    Timing of Payments. Payment shall be made in the manner elected by the
Participant and shall commence as soon as practicable after the distribution
date specified for the Qualifying Distribution Event. Distribution shall be no
later than within 60 days following the day after the Qualifying Distribution
Event. Such payment shall not be deemed late if the payment is made on or before
the later of (i) December 31 of the calendar year in which the Qualifying
Distribution Event occurs, or (ii) the date that is 2-1/2 months after the
Qualifying Distribution Event occurs. Participants shall not have any influence
as to the tax year or timing of the distribution. For each payment, the
Committee must specify a date for the Deferred Compensation Account(s) to be
valued. In the event the Participant fails to make a valid election of the
payment method, the distribution will be made in a single lump sum payment as
soon as
16

--------------------------------------------------------------------------------







practicable after the Qualifying Distribution Event. A payment may be further
delayed to the extent permitted in accordance with regulations and guidance
under Section 409A of the Code.
7.3    Installment Payments. If the Participant elects to receive installment
payments upon a Qualifying Distribution Event, the payment of each installment
shall be made on the anniversary of the date of the first installment payment,
and the amount of the installment shall be adjusted on such anniversary for
credits or debits to the Participant's account pursuant to Section 8 of the
Plan. Such adjustment shall be made by dividing the balance in the Deferred
Compensation Account on such date by the number of installments remaining to be
paid hereunder; provided that the last installment due under the Plan shall be
the entire amount credited to the Participant's account on the date of payment.
7.4    De Minimis Amounts. Notwithstanding any payment election made by the
Participant, if a pre-determined de minimis amount is designated in the Adoption
Agreement, the vested balance in all Deferred Compensation Accounts of the
Participant will be distributed in a single lump sum payment if at the time of a
permitted Qualifying Distribution Event the vested balance does not exceed such
pre-determined de minimis amount; provided, however, that such distribution will
be made only where the Qualifying Distribution Event is a Separation from
Service, death, Disability, or Change in Control Event. In addition, the Company
may distribute a Participant's vested balance in all of the Participant’s
Deferred Compensation Accounts at any time if the balance does not exceed the
limit in Section 402(g)(1)(B) of the Code and results in the termination of the
Participant's entire interest in the Plan as provided under Section 409A of the
Code.
17

--------------------------------------------------------------------------------



7.5    Subsequent Elections. With the consent of the Committee, a Participant
may delay or change the method of payment of the Deferred Compensation Account
subject to the following requirements:
7.5.1    The new election may not take effect until at least 12 months after the
date on which the new election is made.


7.5.2    If the new election relates to a payment for a Qualifying Distribution
Event other than the death of the Participant, the Participant becoming
Disabled, or an Unforeseeable Emergency, the new election must provide for the
deferral of the payment for a period of at least five years from the date such
payment would otherwise have been made.


7.5.3    If the new election relates to a payment from the In-Service Account,
the new election must be made at least 12 months prior to the date of the first
scheduled payment from such account.


For purposes of this Section 7.5 and Section 7.6, a payment is each separately
identified amount to which the Participant is entitled under the Plan; provided,
that entitlement to a series of installment payments is treated as the
entitlement to a single payment.
7.6    Acceleration Prohibited. The acceleration of the time or schedule of any
payment due under the Plan is prohibited except as expressly provided in
regulations and administrative guidance promulgated under Section 409A of the
Code (such as accelerations for domestic relations orders and employment taxes).
It is not an acceleration of the time or schedule of payment if the Company
waives or accelerates the vesting requirements applicable to a benefit under the
Plan.
7.7    Residual Distributions. If calculation of the amount of any credit to a
Participant’s Deferred Compensation Account is not administratively practicable
due to events beyond the control of the Company, payments may be made to the
Participant for residual amounts contributed to or remaining in a Deferred
Compensation Account after payments under the
18

--------------------------------------------------------------------------------







provisions of this Section 7 have commenced or been completed. The residual
amount shall be credited to the Deferred Compensation Account when the
calculation of the amount becomes administratively practicable. Examples of
residual amounts include, but are not limited to, additional investment returns
credited after payment (due to dividends or pricing changes) or additional
contributions made after payment (such as an annual bonus deferral or an
Employer Credit). Payments that would have been made had the residual amount
been calculable at the benefit commencement date shall be made up as soon as
practicable after crediting to the Deferred Compensation Account, in no case
later than the end of the year in which calculation of the amount becomes
administratively practicable.
7.8    Ineffective Deferrals. If a Participant deferral election under Section 4
to contribute to an In-Service Account carries over to a subsequent year (an
evergreen election) and the deferral election is ineffective (i.e., the
distribution election would cause payment in the current or prior years), the
amount deferred will be credited to a Deferred Compensation Account that is not
an In-Service Account. If the Participant only has one account of this type, the
amount deferred will be credited to that account. If the Participant has
multiple accounts of this type, and one of the accounts has a lump sum at
Separation from Service distribution election, the amount deferred will be
credited to that account. If the Participant has multiple accounts of this type
and does not have an account with a lump sum at Separation from Service
distribution election, one will be established with a lump sum at Separation
from Service distribution election and the amount deferred will be credited to
this account.


19

--------------------------------------------------------------------------------



Section 8. Accounts; Deemed Investment; Adjustments to Account
8.1    Accounts. The Committee shall establish a book reserve account, entitled
the "Deferred Compensation Account," on behalf of each Participant. The
Committee shall also establish an In-Service Account as a part of the Deferred
Compensation Account of each Participant, if applicable. The amount credited to
the Deferred Compensation Account shall be adjusted pursuant to the provisions
of Section 8.3.
8.2    Deemed Investments. The Deferred Compensation Account of a Participant
shall be credited with an investment return determined as if the account were
invested in one or more investment funds made available by the Committee. The
Participant shall elect the investment funds in which the Participant’s Deferred
Compensation Account shall be deemed to be invested. Such election shall be made
in the manner prescribed by the Committee and shall take effect upon the entry
of the Participant into the Plan. The investment election of the Participant
shall remain in effect until a new election is made by the Participant. In the
event the Participant fails for any reason to make an effective election of the
investment return to be credited to the account, the investment return shall be
determined by the Committee.
8.3    Adjustments to Deferred Compensation Account. With respect to each
Participant who has a Deferred Compensation Account under the Plan, the amount
credited to such account shall be adjusted by the following debits and credits,
at the times and in the order stated:
8.3.1    The Deferred Compensation Account shall be debited each business day
with the total amount of any payments made from such account since the last
preceding business day. Unless otherwise specified by the Committee, each deemed
investment fund will be debited pro-rata based on the value of the investment
funds as of the end of the preceding business day.


8.3.2    The Deferred Compensation Account shall be credited on each Crediting
Date with the total amount of any Participant Deferral Credits and Employer
Credits to such account since the last preceding Crediting Date.
20

--------------------------------------------------------------------------------







8.3.3    The Deferred Compensation Account shall be credited or debited on each
day securities are traded on a national stock exchange with the amount of deemed
investment gain or loss resulting from the performance of the deemed investment
funds elected by the Participant in accordance with Section 8.2. The amount of
such deemed investment gain or loss shall be determined by the Committee and
such determination shall be final and conclusive upon all concerned.




Section 9. Administration by Committee
9.1    Membership of Committee. If the Committee consists of individuals
appointed by the Board, they will serve at the pleasure of the Board. Any member
of the Committee may resign, and any successor shall be appointed by the Board.
9.2    General Administration. The Committee shall be responsible for the
operation and administration of the Plan and for carrying out its provisions.
The Committee shall have the full authority and discretion to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise in connection with this
Plan. Any such action taken by the Committee shall be final and conclusive on
any party. To the extent the Committee has been granted discretionary authority
under the Plan, the Committee’s prior exercise of such authority shall not
obligate it to exercise its authority in a like fashion thereafter. The
Committee shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Company with
respect to the Plan. The Committee may, from time to time, employ agents and
delegate to such agents, including Employees of the Employer, such
administrative or other duties as it sees fit.
9.3    Indemnification. To the extent not covered by insurance, the Company
shall indemnify the Committee, each Employee, officer, director, and agent of
the Employer, and all
21

--------------------------------------------------------------------------------



persons formerly serving in such capacities, against any and all liabilities or
expenses, including all legal fees relating thereto, arising in connection with
the exercise of duties and responsibilities with respect to the Plan, provided
however that the Company shall not indemnify any person for liabilities or
expenses due to that person’s own gross negligence or willful misconduct.


Section 10. Contractual Liability, Trust
10.1    Contractual Liability. Unless otherwise elected in the Adoption
Agreement, the Company shall be obligated to make all payments hereunder. This
obligation shall constitute a contractual liability of the Company to the
Participants, and such payments shall be made from the general funds of the
Company. The Company shall not be required to establish or maintain any special
or separate fund, or otherwise to segregate assets to assure that such payments
shall be made, and the Participants shall not have any interest in any
particular assets of the Company by reason of its obligations hereunder. To the
extent that any person acquires a right to receive payment from the Company
under the Plan, such right shall be no greater than the right of an unsecured
creditor of the Company.
10.2    Trust. The Employer may establish a trust to assist it in meeting its
obligations under the Plan. Any such trust shall conform to the requirements of
a grantor trust under Revenue Procedures 92-64 and 92-65 and at all times during
the continuance of the trust the principal and income of the trust shall be
subject to claims of general creditors of the Employer under federal and state
law. The establishment of such a trust would not be intended to cause
Participants to realize current income on amounts contributed thereto, and the
trust would be so interpreted and administered.


22

--------------------------------------------------------------------------------







Section 11. Allocation of Responsibilities
The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:
11.1    Board.
(i)    To amend the Plan;
(ii)    To appoint and remove members of the Committee; and
(iii)    To terminate the Plan as permitted in Section 14.


11.2    Committee or its designee(s).


(i)    To designate Participants;


(ii)    To interpret the provisions of the Plan and to determine the rights of
the Participants under the Plan, except to the extent otherwise provided in
Section 16 relating to claims procedure;


(iii)    To administer the Plan in accordance with its terms, except to the
extent powers to administer the Plan are specifically delegated to another
person or persons as provided in the Plan;


(iv)    To account for the amount credited to the Deferred Compensation Account
of a Participant;


(v)    To direct the Employer in the payment of benefits;


(vi)    To file such reports as may be required with the United States
Department of Labor, the Internal Revenue Service and any other government
agency to which reports may be required to be submitted from time to time; and


(vii)    To administer the claims procedure to the extent provided in Section
16.




Section 12. Benefits Not Assignable; Facility of Payments
12.1    Benefits Not Assignable. No portion of any benefit credited or paid
under the Plan with respect to any Participant shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void, nor shall any portion of
23

--------------------------------------------------------------------------------



such benefit be in any manner payable to any assignee, receiver or any one
trustee.
12.2    Plan-Approved Domestic Relations Orders. The Committee shall establish
procedures for determining whether an order directed to the Plan is a Plan-
Approved Domestic Relations Order. If the Committee determines that an order is
a Plan- Approved Domestic Relations Order, the Committee shall cause the payment
of amounts pursuant to or segregate a separate account as provided by (and to
prevent any payment or act which might be inconsistent with) the Plan-Approved
Domestic Relations Order notwithstanding Section 12.1.
12.3    Payments to Minors and Others. If any individual entitled to receive a
payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon the
receipt of satisfactory evidence of incapacity and satisfactory evidence that
another person or institution is maintaining custody of that person and that no
guardian or committee has been appointed, may cause any payment otherwise
payable to that person to be made to such person or institution so maintaining
custody. Payment to such person or institution shall be in full satisfaction of
all claims by or through the Participant to the extent of the amount thereof.


Section 13. Beneficiary
The Participant's Beneficiary shall be the person, persons, entity or entities
designated by the Participant on the Beneficiary designation form provided by
and filed with the Committee or its designee. If the Participant does not
designate a Beneficiary, the Beneficiary shall be the Surviving Spouse. If the
Participant does not designate a Beneficiary and has no Surviving Spouse, the
Beneficiary shall be the Participant's estate. The designation of a Beneficiary
may be changed or revoked only by filing a new Beneficiary designation form with
the Committee or its designee. If a Beneficiary (the "primary Beneficiary") is
receiving or is entitled to receive
24

--------------------------------------------------------------------------------







payments under the Plan and dies before receiving all of the payments due, the
balance to which the Beneficiary is entitled shall be paid to the contingent
Beneficiary, if any, named in the Participant's current Beneficiary designation
form. If there is no contingent Beneficiary, the balance shall be paid to the
estate of the primary Beneficiary. Any Beneficiary may disclaim all or any part
of any benefit to which such Beneficiary shall be entitled hereunder by filing a
written disclaimer with the Committee before payment of such benefit is to be
made. Such a disclaimer shall be made in a form satisfactory to the Committee
and shall be irrevocable when filed. Any benefit disclaimed shall be payable
from the Plan in the same manner as if the Beneficiary who filed the disclaimer
had predeceased the Participant.


Section 14. Amendment and Termination of Plan
The Company may amend any provision of the Plan or terminate the Plan at any
time; provided, that in no event shall such amendment or termination reduce the
balance in any Participant's Deferred Compensation Account, including reduction
in vesting percentage, as of the date of such amendment or termination, nor
shall any such amendment materially adversely affect the Participant relating to
the payment of such Deferred Compensation Account. Notwithstanding the
foregoing, the following special provisions shall apply:
14.1    Termination and liquidation of the Plan in the Discretion of the
Company. The Company in its discretion may terminate the Plan and distribute
vested benefits in a single lump sum to Participants subject to the following
requirements and any others specified under Section 409A of the Code:
14.1.1    All arrangements sponsored by the Company that would be aggregated
with the Plan under Section 1.409A-l(c) of the Treasury Regulations are
terminated.


14.1.2    No payments other than payments that would be payable under the terms
of the Plan if the termination had not occurred are made within 12 months of the
25

--------------------------------------------------------------------------------



termination date.


14.1.3    All benefits under the Plan are paid within 24 months of the
termination date.


14.1.4    The Company does not adopt a new arrangement that would be aggregated
with the Plan under Section 1.409A-1(c) of the Treasury Regulations providing
for the deferral of compensation at any time within 3 years following the date
of termination of the Plan.


14.1.5    The termination does not occur proximate to a downturn in the
financial health of the Company.


Distribution of benefits shall occur in the same tax year for all Participants.


14.2    Termination and liquidation of the Plan Upon Change in Control Event of
the Company. If the Company terminates the Plan within thirty days preceding or
twelve months following a Change in Control Event of the Company, the vested
Deferred Compensation Account of each Participant shall become payable to the
Participant in a lump sum within twelve months following the date of
termination, subject to the requirements of Section 409A of the Code.
Distribution of benefits shall occur in the same tax year for all Participants.
14.3    Termination and liquidation of the Plan upon Corporate Dissolution. The
Plan may be terminated within 12 months of a corporate dissolution of the
Company taxed under Section 331, or with the approval of a bankruptcy court
provided the amounts deferred under the plan are included in the Participant’s
gross income as required under Section 409A of the Code.


Section 15. Communication to Participants
The Company shall make a copy of the Plan available for inspection by
Participants and Beneficiaries during reasonable hours at the principal office
of the Employer.


26

--------------------------------------------------------------------------------







Section 16. Claims Procedure
The following claims procedure shall apply with respect to the Plan:
16.1    Filing of a Claim for Benefits. If a Participant or Beneficiary (the
"claimant") believes there is an entitlement to benefits by the claimant under
the Plan which is not being paid or which is not being accrued for the
claimant’s benefit, the claimant shall file a written claim therefore with the
Committee.
16.2    Notification to Claimant of Decision. Within 90 days after receipt of a
claim by the Committee (or within 180 days if special circumstances require an
extension of time), the Committee shall notify the claimant of the decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, there shall be furnished to the claimant prior to expiration
of the initial 90-day period written notice of the extension, which notice shall
set forth the special circumstances and the date by which the decision shall be
furnished. If such claim shall be wholly or partially denied, notice thereof
shall be in writing and worded in a manner calculated to be understood by the
claimant, and shall set forth: (i) the specific reason or reasons for the
denial; (ii) specific reference to pertinent provisions of the Plan on which the
denial is based; (iii) a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and (iv) an explanation of the procedure
for review of the denial and the time limits applicable to such procedures,
including a statement of the claimant's right to bring a civil action under
ERISA following an adverse benefit determination on review.
16.3    Procedure for Review. Within 60 days following receipt by the claimant
of notice of denying a claim, in whole or in part, or, if such notice shall not
be given, within 60 days following the latest date on which such notice could
have been timely given, the claimant may
27

--------------------------------------------------------------------------------



appeal denial of the claim by filing a written application for review with the
Committee. Following such request for review, the Committee shall fully and
fairly review the decision denying the claim. Prior to the decision of the
Committee, the claimant shall be given an opportunity to review pertinent
documents and to submit issues and comments in writing.
16.4    Decision on Review. The decision on review of a claim denied in whole or
in part by the Committee shall be made in the following manner:
16.4.1    Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension.


16.4.2    With respect to a claim that is denied in whole or in part, the
decision on review shall set forth specific reasons for the decision, shall be
written in a manner calculated to be understood by the claimant, and shall set
forth:


(i)    the specific reason or reasons for the adverse determination;


(ii)    specific reference to pertinent Plan provisions on which the adverse
determination is based;


(iii)    a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and


(iv)    a statement describing any voluntary appeal procedures offered by the
Plan and the claimant’s right to bring an action under ERISA section 502(a).


16.4.3    The decision of the Committee shall be final and conclusive.


16.5    Action by Authorized Representative of Claimant. All actions set forth
in this Section 16 to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized by the claimant to act on the
claimant’s behalf on such matters. The Committee may require such evidence of
the authority to act of any such representative as it may reasonably deem
necessary or advisable.
28

--------------------------------------------------------------------------------







16.6    Disability Claims. Notwithstanding any provision of the Plan to the
contrary, if a claim for benefits is based on Disability, the following claims
procedures shall apply: The Committee shall maintain a procedure under which any
Participant or Beneficiary can file a claim for benefits under this Plan based
on Disability.
16.6.1    After receiving a claim for benefits, the Committee will notify the
Participant or Beneficiary of its claim determination within 45 days of the
receipt of the claim. This period may be extended by 30 days if an extension is
necessary to process the claim due to matters beyond the control of the
Committee. A written notice of the extension, the reason for the extension and
when the Committee expects to decide the claim, will be furnished to the
Participant or Beneficiary within the initial 45-day period. This period may be
extended for an additional 30 days beyond the original extension. A written
notice of the additional extension, the reason for the additional extension and
when the Committee expects to decide the claim, will be furnished to the
Participant or Beneficiary within the first 30-day extension period if an
additional extension of time is needed. However, if a period of time is extended
due to a Participant or Beneficiary’s failure to submit information necessary to
decide a claim, the period for making the benefit determination by the Committee
will be tolled from the date on which the notification of the extension is sent
to the Participant or Beneficiary until the date on which the Participant or
Beneficiary responds to the request for additional information.


16.6.2    If a claim for benefits is denied, in whole or in part, a Participant
or Beneficiary or an authorized representative, will receive a written notice of
the denial. The notice will follow the rules of 29 C.F.R. § 2560.503-1(o) for
culturally and linguistically appropriate notices and will be written in a
manner calculated to be understood by the Participant or Beneficiary. The notice
will include:


(i)    the specific reason(s) for the denial,


(ii)    references to the specific Plan provisions on which the benefit
determination was based,


(iii)    a description of any additional material or information necessary to
perfect a claim and an explanation of why such information is necessary,


(iv)    a description of the Committee’s appeals procedures and applicable time
limits, including, to the extent applicable, a statement of the right to bring a
civil action under section 502(a) of ERISA following an adverse benefit
determination on review,


(v)    a discussion of the decision, including an explanation of the basis for
disagreeing with or not following: (i) the views presented by the claimant to
the Committee of health care professionals treating the claimant and vocational
29

--------------------------------------------------------------------------------



professionals who evaluated the claimant; (ii) the views of medical or
vocational experts whose advice was obtained on behalf of the Committee in
connection with a claimant’s adverse benefit determination, without regard to
whether the advice was relied upon in making the benefit determination; and
(iii) a disability determination regarding the claimant presented by the
claimant to the Committee made by the Social Security Administration,


(vi)    if the determination is based on medical necessity or experimental
treatment or similar exclusion or limit, either an explanation of the scientific
or clinical judgment for the determination, applying the terms of the Plan to
the relevant medical circumstances, or a statement that such explanation will be
provided free of charge upon request,


(vii)    either the specific internal rules, guidelines, protocols, standards or
other similar criteria of the Plan relied upon in making the adverse benefit
determination, or a statement that such rules, guidelines, protocols, standards,
or other similar criteria of the Plan do not exist, and


(viii)    a statement that the Participant or Beneficiary is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claim for
benefits.


16.6.3    If a claim for benefits is denied, a Participant, Beneficiary, or
representative, may appeal the denied claim in writing within 180 days of
receipt of the written notice of denial. The Participant or Beneficiary may
submit any written comments, documents, records and any other information
relating to the claim. Upon request, the Participant or Beneficiary will also
have access to, and the right to obtain copies of, all documents, records and
information relevant to the claim free of charge.


16.6.4    A full review of the information in the claim file and any new
information submitted to support the appeal will be conducted. The claim
decision will be made by an appeals committee appointed by the Company. This
committee will consist of individuals who were not involved in the initial
benefit determination, nor will such individuals be subordinate to any person
involved in the initial benefit determination. This review will not afford any
deference to the initial benefit determination.


16.6.5    If the initial adverse decision was based in whole or in part on a
medical judgment, the appeals committee will consult with a healthcare
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment, was not consulted in the initial
adverse benefit determination and is not a subordinate of the healthcare
professional who was consulted in the initial adverse benefit determination.


16.6.6    Before an adverse benefit determination on review is issued, the
appeals committee will provide the Participant or Beneficiary, free of charge,
with any new
30

--------------------------------------------------------------------------------







or additional evidence considered, relied upon, or generated by the committee or
other person making the benefit determination (or at the direction of the
committee or such other person) in connection with the claim. Such evidence will
be provided as soon as possible and sufficiently in advance of the date on which
the notice of adverse benefit determination on review is required to be provided
to give the Participant or Beneficiary a reasonable opportunity to respond prior
to that date.


16.6.7    Before the appeals committee issues an adverse benefit determination
on review based on a new or additional rationale, the committee will provide the
Participant or Beneficiary, free of charge, with the rationale. The rationale
will be provided as soon as possible and sufficiently in advance of the date on
which the notice of adverse benefit determination on review is required to be
provided to give the Participant or Beneficiary a reasonable opportunity to
respond prior to that date.


16.6.8    The appeals committee will make a determination on an appealed claim
within 45 days of the receipt of an appeal request. This period may be extended
for an additional 45 days if the committee determines that special circumstances
require an extension of time. A written notice of the extension, the reason for
the extension and the date that the committee expects to render a decision will
be furnished to the Participant or Beneficiary within the initial 45-day period.
However, if the period of time is extended due to a Participant’s or
Beneficiary’s failure to submit information necessary to decide the appeal, the
period for making the benefit determination will be tolled from the date on
which the notification of the extension is sent until the date on which the
Participant or Beneficiary responds to the request for additional information.


16.6.9    If the claim on appeal is denied in whole or in part, a Participant or
Beneficiary will receive a written notification of the denial. The notice will
follow the rules of 29 C.F.R. § 2560.503-1(o) for culturally and linguistically
appropriate notices and will be written in a manner calculated to be understood
by the claimant. The notice will include:


(i)    the specific reason(s) for the adverse determination,


(ii)    references to the specific Plan provisions on which the determination
was based,


(iii)    a statement regarding the right to receive upon request and free of
charge reasonable access to, and copies of, all records, documents and other
information relevant to the benefit claim,


(iv)    a description of the appeals committee’s review procedures and
applicable time limits, including a statement of the right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination
on review,


(v)    a discussion of the decision, including an explanation of the basis for
disagreeing with or not following: (i) the views presented by the claimant to
the committee of health care professionals treating the claimant and vocational
31

--------------------------------------------------------------------------------



professionals who evaluated the claimant; (ii) the views of medical or
vocational experts whose advice was obtained by or on behalf of the committee in
connection with a claimant’s adverse benefit determination, without regard to
whether the advice was relied upon in making the benefit determination; and
(iii) a disability determination regarding the claimant presented by the
claimant to the committee made by the Social Security Administration,


(vi)    if the determination is based on medical necessity or experimental
treatment or similar exclusion or limit, either an explanation of the scientific
or clinical judgment for the determination, applying the terms of the Plan to
the relevant medical circumstances, or a statement that such explanation will be
provided free of charge upon request, and


(vii)    either the specific internal rules, guidelines, protocols, standards or
other similar criteria of the Plan relied upon in making the adverse benefit
determination, or a statement that such rules, guidelines, protocols, standards,
or other similar criteria of the Plan do not exist.


16.6.10    [Reserved].


16.6.11    [Reserved].


16.6.12    [Reserved].


16.6.13    [Reserved].


16.6.14    [Reserved].


16.6.15    [Reserved].


16.6.16    [Reserved].


16.6.17    A claimant may not commence a judicial proceeding against any person,
including the Committee, the Employer, the Board, the appeals review
committee(s), or any other person or committee, with respect to a claim for
benefits without first exhausting the claims procedures set forth in the
preceding paragraphs. No suit or legal action contesting in whole or in part any
denial of benefits under the Plan shall be commenced later than the earlier of
(i) the first anniversary of (A) the date of the notice of the final decision on
appeal, or (B) if the claimant fails to request any level of administrative
review within the timeframe permitted under this Section 16.6, the deadline for
requesting the next level of administrative review, and (ii) the last date on
which such legal action could be commenced under the applicable statute of
limitations under ERISA (including, for this purpose, any applicable state
statute of limitations that applies under ERISA to such legal action).


16.6.18    A claimant has the right to request a written explanation of any
violation of these claims procedures. The Committee will provide an explanation
within 10 days of the request.
32

--------------------------------------------------------------------------------







Section 17. Miscellaneous Provisions


17.1    Set off. The Company may at any time offset a Participant's Deferred
Compensation Account by an amount up to $5,000 to collect the amount of any
loan, cash advance, extension of other credit or other obligation of the
Participant to the Employer that is then due and payable in accordance with the
requirements of Section 409A of the Code.
17.2    Notices. Each Participant who is not in Service and each Beneficiary
shall be responsible for furnishing the Company with the current address, and
direct deposit information if desired, for the mailing of notices and benefit
payments. Any notice required or permitted to be given to such Participant or
Beneficiary shall be deemed given if directed to such address and mailed by
regular United States mail, first class, postage prepaid. If any benefit
distribution is rejected or returned to the Company, benefit payments will be
suspended until the Participant or Beneficiary furnishes the proper information.
This provision shall not be construed as requiring the mailing of any notice or
notification otherwise permitted to be given by posting or by other publication.
17.3    Lost Distributees. A benefit shall be deemed forfeited if the Committee
is unable to locate the Participant or Beneficiary to whom payment is due by the
fifth anniversary of the date payment is to be made or commence; provided, that
the deemed investment rate of return pursuant to Section 8.2 shall cease to be
applied to the Participant's account following the first anniversary of such
date; provided further, however, that such benefit shall be reinstated if a
valid claim is made by or on behalf of the Participant or Beneficiary for all or
part of the forfeited benefit. The Company will be responsible for determining
whether unclaimed property laws are applicable to forfeited benefits.
17.4    Reliance on Data. The Company and the Committee shall have the right to
rely on
33

--------------------------------------------------------------------------------



any data provided by the Participant or by any Beneficiary. Representations of
such data shall be binding upon any party seeking to claim a benefit through a
Participant, and the Company and the Committee shall have no obligation to
inquire into the accuracy of any representation made at any time by a
Participant or Beneficiary.
17.5    Headings. The headings and subheadings of the Plan have been inserted
for convenience of reference and are to be ignored in any construction of the
provisions hereof.
17.6    Continuation of Employment. The establishment of the Plan shall not be
construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee without regard to the effect thereof
under the Plan.
17.7    Merger or Consolidation; Assumption of Plan. The Company shall not
consolidate or merge into or with another corporation or entity, or transfer all
or substantially all of its assets to another corporation, partnership, trust or
other entity (a "Successor Entity") unless such Successor Entity shall assume
the rights, obligations and liabilities of the Company under the Plan and upon
such assumption, the Successor Entity shall become obligated to perform the
terms and conditions of the Plan. Nothing herein shall prohibit the assumption
of the obligations and liabilities of the Company under the Plan by any
Successor Entity.
17.8    Construction. The Company shall designate in the Adoption Agreement the
state or commonwealth according to whose laws the provisions of the Plan shall
be construed and enforced, except to the extent that such laws are superseded by
ERISA and the applicable requirements of the Code.
17.9    Taxes. The Employer or other payor may withhold a benefit payment under
the Plan or a Participant's wages, or the Company may reduce a Participant's
Deferred Compensation
34

--------------------------------------------------------------------------------







Account balance, in order to meet any federal, state, or local or employment tax
withholding obligations with respect to Plan benefits, as permitted under
Section 409A of the Code. The Employer or other payor shall report Plan payments
and other Plan-related information to the appropriate governmental agencies as
required under applicable laws.
17.10    Administration Fees. Any Plan or Plan related fees related to the
administration of the Plan shall be paid by the Company.
17.11    Savings Clause. To the extent that any of the provisions of the Plan
are found by a court of competent jurisdiction to be illegal, invalid, or
unenforceable for any reason, such provision shall be deleted, and the balance
of the Plan shall not be affected.
35